Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments/Amendments
Regarding rejection of the claims under 35 USC 101, Applicant submits that the claims are directed to significantly more than the abstract idea of targeted advertising. Examiner respectfully disagrees. Claim 62 recites “receive a plurality of items of localized content...”, “sort the plurality of items of localized content...to different regions...”, “direct different items of said plurality of items of localized content...for transmission”, “transmitting items of localized content to said one or more [persons]...”, and “transmitting different items of localized content to at least one of said [persons] after said [person] has moved from one geographic region to another...” This recitation remains directed to the abstract idea of targeted advertising/content which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computer or computer system”, “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” merely use a computer as a tool to perform an abstract idea. The use of “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” does no more than generally link the abstract idea to a particular field of use and the use of processors/computers (“computer or computer system”, “mobile cell phones, receivers, or transceivers”, “antennas or access points or base stations”) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “computer or computer system”, “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” does no more than generally link the abstract idea to a particular field of use and the use of “computer or computer system”, “mobile or fixed cell phones, receivers, or transceivers”, and “antennas or access points or base stations” does no more than use computers/processors as tools to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of targeted advertising/content. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Regarding rejection of the claims under 35 USC 102 over Owensby, Applicant submits Owensby does not teach amended claim 62. Examiner respectfully disagrees. Owensby teaches an “Ad Chooser Server” that uses location data of a user’s mobile device to determine ads to be sent to the user device based on said location data. The server determines what ads (i.e. localized 
Additionally, Examiner notes that claim 92 was previously rejected under 35 USC 102 over Owensby in the Final Office Action dated 07/06/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 62, 65-68, and 92 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 62, 65-68, and 92 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
Claim 62 is directed to the abstract idea of targeted advertising/content which is grouped within the “commercial or legal interactions” grouping of abstract ideas in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 62 recites “receive a plurality of items of localized content...”, “sort the plurality of items of localized content...to different regions...”, “direct different items of said plurality of items of localized content...for transmission”, “transmitting items of localized content to said one or more [persons]...”, and “transmitting different items of localized content to at least one of said [persons] after said [person] has moved from one geographic region to another...” Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance) 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computer or computer system”, “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” merely use a computer as a tool to perform an abstract idea. The use of “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” does no more than generally link the abstract idea to a particular field of use and the use of processors/computers (“computer or computer system”, “mobile cell phones, receivers, or transceivers”, “antennas or access points or base stations”) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than computers performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “computer or computer system”, “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “mobile cell phones, receivers, or transceivers”, Internet, and “antennas or access points or base stations” does no more than generally link the abstract idea to a particular field of use and the use of “computer or computer system”, “mobile or fixed cell phones, receivers, or transceivers”, and “antennas or access points or base stations” does no more than use computers/processors as tools to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of targeted advertising/content. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 65-68 and 92 further describe characteristics of data and the additional element of “ad server” does no more than continue to generally link the abstract idea to a particular field of use and use computers/processors as tools to implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 62, 65-68, and 92 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Owensby (US 2002/0077130; hereinafter Owensby).
Regarding claim 62, Owensby teaches: A method for wirelessly providing localized content to cell phones, receivers, or transceivers within a plurality of geographic regions of a larger geographic area, comprising:
using a computer or computer system coupled to the Internet to receive a plurality of localized content from one or more sources over the internet, sort the plurality of items of localized content for transmission to different regions in said larger geographic area, and direct different items of said plurality of items of localized content to different antennas or access points or base stations for transmission (Fig. 3-4, 0018, 0044, 0054, 0059, 0063-0064);
transmitting items of localized content to one or more mobile cell phones, receivers, or transceivers located in said different regions of said larger geographical area using one or more of said antennas or access points or base stations (Fig. 1, 0059, 0063-0064, 0072-0075);
and transmitting different items of localized content to at least one of said mobile cell phones, receivers, or transceivers after said at least one of said mobile cell phones, receivers, or transceivers has moved from one geographic region to another geographic region in the larger geographic area using one or more of said antennas or access points or base stations (0046, 0049, 0058, 0061, 0063-0064).
Regarding claim 65, Owensby teaches: The method of claim 62 wherein said localized content includes one or more advertisements (0002).
Regarding claim 66, Owensby teaches: The method of claim 62 wherein said localized content includes one or more news or information items (0002).
Regarding claim 67, Owensby teaches: The method of claim 62 wherein said localized content includes one or more emergency alerts (0002).
Regarding claim 68 Owensby teaches: The method of claim 62 wherein said localized content include one or more traffic announcements (0002).
Regarding claim 92, Owensby teaches: The method of claim 62 wherein said computer or computer system provides localized content to an ad server which stores the localized content and wherein the ad server is associated with at least one of said antennas or access points or base stations (Fig. 1-2, 0018, 0050, 0054).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685